Per Curiam.

In this action for brokerage commissions we are of the opinion that the weight of the credible evidence clearly lies with the findings and judgment of the trial court insofar as plaintiff is awarded judgment against defendant Paplam Restaurant Co., Inc. We are further of the opinion that upon this record plaintiff has failed to prove a cause of action against the individual defendants. Accordingly, the judgment of the Appellate Division should be modified by reversing so much thereof as reversed the judgment of Trial Term in favor of plaintiff and against defendant Paplam Restaurant Co., Inc., and to that extent the judgment of Trial Term should be affirmed; except as so modified, the judgment of the Appellate Division should be affirmed, with costs to plaintiff against defendant Paplam Restaurant Co., Inc.
Loughean, Ch. J., Lewis, Conway, Desmond, Dye, Fund and Fboessel, JJ., concur.
Judgment accordingly.